DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/15/2021 without traverse of Group I, claims 1-5 for further examination. Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 03/05/2020 & 01/04/2021 are being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claim 1, the limitation “extrusion mechanism” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “extrusion mechanism 4 includes a plunger 9 that extrudes the viscous material 95 in the reservoir 3, and an extrusion actuator 10 that actuates the plunger 9” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0015]; fig 1). 
As regards to claim 1, the limitation “holding member” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “member” coupled with functional language “holding” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “member” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “holding member 2 has a base 2a formed in a long plate shape, and the extrusion mechanism 4, the reservoir 3, and the nozzle 5 are arranged in this order in the longitudinal direction of the base 2a” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0010]; fig 1). 


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “nozzle moving mechanism 6 is composed of an industrial vertical articulated robot, and includes a robot arm 7 having a plurality of joints and a plurality (the same number of joints) of moving actuators 8” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0011]; fig 1-2). 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Knott et al. (WO 2017/134438 A1) (equivalent US 2019/0344293 A1 used for examination and citation purposes) hereinafter Knott. 
	As regards to claim 1, Knott discloses an adhesive dispensing device that dispenses a viscous adhesive fluid and applies the dispenseded viscous adhesive fluid to a workpiece in a bead shape ([0001]-[0036]; [0120]; fig 1), comprising: 

an extrusion mechanism comprising a threaded shaft 118, a flanged nut 122 & two plunger shafts 126, that extrudes the viscous adhesive fluid 148/158 in the reservoir cartridge 142/144 by a plunger 146/156 ([0049]-[0050]; [0062]-[0070]; fig 1; clm 1); 
a nozzle 114 that discharges the viscous adhesive fluid 148/158 ([0046]-[0050]; [0063]-[0070]; fig 1; clm 1); 
a robot arm 102 that holds the nozzle 114 ([0043]-[0051]; fig 1; clm 1); 
a nozzle moving mechanism ([0045]) that moves the robot arm 102 and the nozzle 114 held by the robot arm 102 ([0043]-[0051]; fig 1; clm 1); and 
controller processing circuitry ([0013]-[0015]; [0031]-[0033]; [0118]-[0120]) configured to 
control the plunger 146/156 to operate at a measurement speed and discharge the viscous adhesive fluid 148/158 from the nozzle 114 before applying the viscous adhesive fluid 148/158 to the workpiece 104 ([0013]-[0015]; [0031]-[0033]; [0076]-[0098]; [0118]-[0120]; fig 1-2; clm 1);
measure a period of time, from when the plunger 146/156 starts operating at the measurement speed until a discharge amount of the viscous adhesive fluid 148/158 reaches a predetermined value, as a time delay amount ([0013]-[0015]; [0031]-[0033]; [0099]-[0114]; [0118]-[0120]; fig 1 & 3); and 
determine one of an operation speed of the plunger 146/156 and/or a moving speed of the nozzle 114 during application of the viscous adhesive fluid 148/158 to the 
As regards to claim 2, Knott discloses an adhesive dispensing device ([0001]-[0036]; fig 1), wherein the controller processing circuitry ([0013]-[0015]; [0031]-[0033]; [0118]-[0120]) determines the operation speed of the plunger 146/156 and/or the moving speed of the nozzle 114 according to another speed determination parameter (bead of fluid having a predetermined thickness) together with the time delay amount ([0013]-[0015]; [0031]-[0033]; [0076]-[0114]; [0118]-[0120]; fig 2-3). 
As regards to claim 3, Knott discloses an adhesive dispensing device ([0001]-[0036]; fig 1), wherein the other speed determination parameter includes a bead width of the viscous adhesive fluid 148/158 deterministically measured while correspondingly applying the viscous adhesive fluid 148/158 to the workpiece 104 ([0013]-[0015]; [0031]-[0033]; [0076]-[0114]; [0118]-[0120]; fig 2-3). 
As regards to claim 4, Knott discloses an adhesive dispensing device ([0001]-[0036]; fig 1), wherein the controller processing circuitry ([0013]-[0015]; [0031]-[0033]; [0119]-[0120]) further deterministically measures a remaining amount of the viscous adhesive fluid 148/158 to be discharged from a specific volume of fluid dispensed or a specific fluid flow rate ([0013]-[0015]; [0031]-[0033]; [0076]-[0114]; [0118]-[0120]; fig 2-3). 
As regards to claim 5, Knott discloses an adhesive dispensing device ([0001]-[0036]; fig 1), wherein the controller processing circuitry ([0013]-[0015]; [0031]-[0033]; [0119]-[0120]) controls a start of application work at the operation speed ([0013]-[0015]; [0031]-[0033]; [0076]-[0114]; [0118]-[0120]; fig 2-3). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717